Broyles, J.
1. When considered in the light of the entire charge and of the evidence introduced, and of the qualifying notes of the trial judge, the. excerpts from the charge complained of contain no reversible error.
2. No material error appears in the admission of the testimony objected to by the plaintiff, as set forth in the motion for a new trial.
3. There was evidence to support the finding of the jury, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.